Opinion issued November 21, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00899-CV
                            ———————————
                    WEATHERFORD U.S., L.P., Appellant
                                        V.
                    SPITZER INDUSTRIES, INC., Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-02648


                          MEMORANDUM OPINION

      Appellant, Weatherford U.S., L.P., has filed an unopposed motion to dismiss

this appeal. No opinion has issued in this appeal. Accordingly, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                        2